DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022 has been entered.
 
Response to Amendment
The amendment filed February 19, 2021 has been entered.  Claims 1, 3-8, 11, 12, 14-18, and 20 are pending in the application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11, 12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
Aelen (U.S. 2019/0307339 A1) (hereinafter – Aelen)
Mukkamala et al. (W.O. 2017/152098 A1) (hereinafter – Mukkamala)
Rubinstein et al. (U.S. 2019/0295438 A1) (hereinafter – Rubinstein).
Re. Claims 1 and 12: Aelen teaches a blood pressure measuring apparatus (Abstract) comprising:
a camera (Fig. 1: camera 108); and
a processor (Fig. 1: control unit 104) configured to:
control the camera to acquire a user image of a user (Paragraph 0038: acquired images can be single or plurality of images);
control to display the acquired user image (Fig. 3, as described in Paragraph 0049: displaying an image of a user via user interface 110);
display, on the displayed user image, a guide image to guide the user to change a position and a tilt of the blood pressure measuring apparatus (Fig. 3: horizontal lines 306 are capable of guiding the user to change a position and tilt of the device);
Aelen ascertains a position of the blood pressure measuring device based upon identification of feature of the user and angle of the device from a single image (Fig. 2).  Thus, Aelen is silent with regards to capturing a reference image and comparisons of acquired images thereto.
Mukkamala teaches analogous art in the technology of guided blood pressure sensing (Abstract), particularly using captured imagery (18A-18D).  Mukkamala teaches acquiring a reference image (Paragraph 0122: “the camera records an image of the face 604 while the mobile device is known to be at heart level”).  This image is used as reference to other later captured images to determine the position of the device relative to the user.
It would have been obvious to one having skill in the art before the effective filing date to have modified Aelen to also include the capturing of a reference image for use in a positioning method as taught by Mukkamala since doing so allows for additional verification of device position through the use of an alternative position-checking methodology.  Examiner notes that the positioning methodology of Mukkamala can also be considered an obvious substitution of the positioning methodology of Aelen.
With regard to the limitation: 
“in response to the position of the blood pressure measuring apparatus being changed to a predetermined position corresponding to the displayed guide image and the tilt of the blood pressure measuring apparatus being changed to a predetermined tilt corresponding to the displayed guide image, while the guide image is displayed on the user image, automatically control the camera to acquire a reference image of the user:”
Aelen provides a guide image which is capable of guiding the user to alter a position or tilt of the device relative to the user.  Mukkamala teaches capturing of a previously recorded photo at a certain position (Fig. 19; Paragraph 0124).  However, both Aelen and Mukkamala are silent regarding automated image capture.
Rubinstein teaches analogous art in the technology of positioning adjustment via captured images (Abstract).  Rubinstein further teaches automatic capture after a user is aligned in a proper position (Fig. 8A-8D; Paragraph 0004: detection of alignment of human form to virtual avatar and automated capture of images).  
It would have been obvious to one having skill in the art before the effective filing date to have modified Aelen in view of Mukkamala to incorporate automated image capture, the motivation being that since Mukkamala is interested in capturing a first image relative to a specific location, i.e., at heart level, automated capture of such a reference image as taught by Rubinstein aids in ensuring that the correct relative positioning of the device to the user is attained (Paragraphs 0005, 0055, 0056; Fig. 9: feedback).
Mukkamala further teaches the processor configured to:
obtain a distance between a reference point of the user and a blood pressure measuring apparatus by comparing the acquired reference image with the acquired user image (Paragraphs 0122-0124: the size and alignment of silhouettes are capable of ascertaining a distance between a reference point (outline of the user) and the device; Examiner notes that a similar concept is explicitly described in Paragraph 0058 of Nuggehalli, see Pertinent Arts under Conclusion);
obtain relative position information of the blood pressure measuring apparatus, the relative position information comprising the obtained distance between the reference point and the blood pressure measuring apparatus (Paragraphs 0122-0124, see previous citation; Examiner notes that such a limitation appears to be a broader recitation of the previous limitation – obtaining a distance between a user and a blood pressure measuring apparatus is a narrower limitation of obtaining relative positioning information comprising a distance between a user and said apparatus).
Aelen further teaches the invention configured to:
measure a blood pressure of the user by correcting an effect of a hydrostatic pressure on the blood pressure, based on the obtained relative position information (Paragraph 0081-0082: correction of hydrostatic effects based on height offset).
Re. Claims 3 and 14: Aelen, Mukkamala, and Rubinstein teach the invention according to claims 1 and 12.  Mukkamala further teaches the invention wherein the processor is further configured to obtain the distance between the reference point and the blood pressure measuring apparatus by comparing any one or any combination of a size of same feature points of the acquired reference image and the acquired user image, a position of the same feature points, and a distance between the same feature points (Paragraph 0122-0124: alignment of silhouettes, i.e., feature point(s), of a current image with a previously recorded or stored image).
Examiner also notes that comparison of feature sizes is also explicitly stated in Aelen (Paragraph 0061).  Examiner notes that the combination of Aelen in view of Mukkamala would also render obvious the comparison of features between a reference and current image since Mukkamala identifies differences between two images, wherein Aelen describes that notable differentiators include sizes of certain features (Paragraph 0061-0067, see citations of Claims 4 and 15).
Re. Claims 4 and 15: Aelen, Mukkamala, and Rubinstein teach the invention according to claims 1 and 12.  Aelen further teaches the invention further comprising a tilt sensor configured to sense the tilt of the blood pressure measuring apparatus (Fig. 1, as described in Paragraph 0046: angular sensor 106), and
the processor is further configured to obtain a height between the blood pressure measuring apparatus and the reference point, based on the obtained distance between the reference point and the blood pressure measuring apparatus and the sensed tilt (Paragraph 0067: determination of height based on one or more features, wherein height may further be based on determined distance; Paragraph 0061, 0066: ascertaining a distance of the device via detected features; Paragraph 0065: identification of features within a guide image identifies tilt of the device; Examiner further notes that identification of height based on tilt and distance may be necessarily performed based on alignment of silhouettes as taught by Mukkamala in Paragraphs 0122-0124; see previous argument of Aelen in view of Mukkamala).
 Re. Claims 5 and 16: Aelen, Mukkamala, and Rubinstein teach the invention according to claims 4 and 15.  Aelen further teaches the invention wherein the processor is further configured to, based on the obtained height, correct the effect of the hydrostatic pressure on the blood pressure, using a hydrostatic pressure effect correction model for correcting the effect of the hydrostatic pressure on the blood pressure (Paragraph 0082: simple formula used to adjust blood pressure depending on height).
Re. Claim 6: Aelen, Mukkamala, and Rubinstein teach the invention according to claim 1.  Aelen further teaches the invention further comprising a blood pressure measuring sensor configured to measure the blood pressure (Fig. 1: blood pressure sensor 102).
Re. Claims 7 and 17: Aelen, Mukkamala, and Rubinstein teach the invention according to claims 1 and 15.  Aelen further teaches the invention wherein the processor is further configured to obtain, based on the acquired user image, the blood pressure measuring posture of the user, as the relative position information (Fig. 3: blood pressure measuring posture obtained based on images; Examiner notes that no further limitations are provided regarding a “blood measuring posture,” but the interpretation requiring a specific blood measuring posture may be covered by Murakami, see Pertinent Arts under Conclusion).
Re. Claims 8 and 18: Aelen, Mukkamala, and Rubinstein teach the invention according to claims 7 and 17.  Mukkamala in view of Aelen further teaches the invention wherein the processor is further configured to:
obtain the blood pressure measuring posture, based on a result of a comparison of the acquired reference image with the acquired user image, and a tilt of the blood pressure measuring apparatus (Mukkamala: Paragraph 0124: comparison of current to previously acquired photo of known positioning; Aelen: Paragraph 0045: determination of height based on angle of tilt; Examiner notes that the alignment of silhouettes taught in Paragraph 0122-0124 of Mukkamala may also be capable of determining tilt between reference images); and
correct the measured blood pressure, based on the obtained blood pressure measuring posture (Aelen: Paragraph 0082).
Re. Claims 11 and 20: Aelen, Mukkamala, and Rubinstein teach the invention according to claim 1.  Aelen further teaches the invention further comprising an output interface configured to display any one or any combination of 
the acquired user image (Fig. 3), 
the guide image (Fig. 3: lines 306), 
the measured blood pressure, the hydrostatic pressure that is estimated, and 
the blood pressure that is corrected (Paragraph 0082: correction of blood pressure; Paragraph 0084: output of acquired blood pressure).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Highly relevant pertinent arts:
Murakami et al. (U.S. 2017/0332963 A1) – entirety of disclosure; teaches a highly similar device using image capture to determine relative spacing of the blood pressure measuring apparatus to the user.
Pertinent arts identifying tilt/positioning of the device:
Nuggehalli et al. (U.S. 2016/0142611 A1) – Paragraph 0058: ascertaining angle and distance of image capture device from object based on alignment of preview and reference images; Paragraph 0055, 0060: elements which can be considered guide images;
Paoletti (U.S. 9,379,412 B2) – Fig. 3: capturing image data and pitch of the device relative to gravity; Fig. 4: measurement of feature and sensor angles; Fig. 5: displaying a mask, i.e., guide image to user; Fig. 6: instructing user to move into field of view and adjust position, which includes consideration of tilt of the device;
Yamada (U.S. 2018/0217664 A1) –  Fig. 6: ST3-ST6: capture of image, display of tilt adjustment screen (see Figs. 4, 5: horizontal line is a guide image), Paragraphs 0083, 0088: automatic calibration based on matching horizontal line image;
Pertinent arts for automatic image capture:
Saxby et al. (U.S. 2017/0000407 A1) – Fig. 10, Paragraph 0114: alignment of image and automatic capture.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791